         Case 1:19-cr-00373-PGG Document 86 Filed 12/09/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                -against-                                              ORDER

 MICHAEL AVENATTI,                                              (S1) 19 Cr. 373 (PGG)

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The Government is directed to file its response to Defendant’s November 27,

2019 motion in limine (Dkt. No. 81) by December 13, 2019.

              It is further ORDERED that a conference will take place on December 17, 2019

at 12:30 p.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York to discuss Defendant’s motion in limine concerning expert

testimony. The Defendant will be arraigned on the (S1) Indictment (Dkt. No. 72) at that time.

Dated: New York, New York
       December 9, 2019
